Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/17/2021 has been entered. Claims 1-7, 9-19, and new claims 20-21 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 14-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan et al. ( US-20070114422-A1,” Berkcan”) in view of PARK (KR-20160115864-A, “PARK”).
Regarding claim 1, Berkcan in figures 1-11 discloses a system (¶0031 and fig.1- 30) for state monitoring of a fiber composite structure (31/with body 33) comprising: a fiber composite structure (31) for an aircraft (¶0005,¶0031); a plurality of state sensors (43/83) distributed, on and/or in (e.g. fig.11-steps 101 and 103 disclose sensor nodes 35, therefore sensors 43, on or within a portion of body of structure 31) the fiber composite structure (31) , wherein each of the state sensors (43/83) is configured to detect state data of the fiber composite structure (31); an energy store (75,57,91 that each are a part of 37) mounted to an inner (e.g., steps 101 and 103 disclose these elements are on the body of structure 31 that means it can be either side of structure) surface of the fiber composite structure (31), wherein the energy store (¶0046-
Berkcan fails to expressly disclose the energy store is rechargeable i.e. the storage is in a rechargeable manner.
Examiner takes Official Notice it is common knowledge in the art to use rechargeable batteries to supply sensors with electrical energy.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Berkcan’s system to use a rechargeable energy store i.e. Berkcan’s batteries being rechargeable for the benefit of reducing electrical waste, minimizing maintenance duties requiring a worker to swap batteries, and cost effectiveness.
Berkcan fails to expressly disclose the energy generating layer is overlapping the energy store.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berkcan’s solar energy harvester 55 as an overlapping layer to energy store 57 as taught by PARK. One of ordinary skill in art would know this configuration is required for the benefit of absorbing and generating electrical energy from sunlight and using additional power from for example aircraft power rigid by energy store or providing energy from batteries for internal usages.
Regarding claim 2, Berkcan further discloses the energy generating layer is configured as a polymeric thin film solar cell (¶0013, ¶0038, ¶0049- energy can be any form of energy including solar power that is considered a form of electrical energy).
Regarding claim 14, Berkcan further discloses the sensor node system comprises a multiplicity of sensor nodes (35, 35’) with each associated with a respective group of the state sensors (43, 83).
Regarding claim 15, Berkcan further discloses the fiber composite structure (31) is configured in particular as a skin panel of a fuselage (¶0031 and ¶0057) and/or of an airfoil (e.g. ¶0031-wing) of the aircraft or the spacecraft.
Regarding claim 16 , Berkcan in figures 1-11 discloses a system (¶0031 and fig.1- 30) for state monitoring of a fiber composite structure (31/with body 33) comprising: a fiber composite structure (31); a first group of state sensors (43/83) mounted to the fiber composite structure (31)  and configured to detect state data representative of at least one parameter (¶0033) of the fiber composite structure (31) ; a first sensor node (35,35’) to which the first group of state sensors (43/83) are each electrically connected via at least one first electrical line (¶0033 – electrical conductors are disclosed as an option to connect nodes and sensor elements and processors) mounted to the fiber composite structure (31), wherein the first sensor node (35) is configured to receive via the at least one first electrical line (¶0033 – electrical conductors are disclosed as an option to connect nodes and sensor elements and processors) the state data from the first group of state sensors (43/83), and the first sensor node (35) is configured to communicate wirelessly with at least one data processing unit (41/81);  a first battery (75,57,91) mounted to the inner (e.g., steps 101 and 103 disclose these elements are on the body of structure 31 that means it can be either side of structure) surface of the fiber composite structure (31) proximate (as shown on fig.2) to the first sensor node (35) and the first group of state sensors (43/83), and the first  battery (75,57,91) is electrically connected to each of the state sensors (43/83) in the first group by the at least one first electrical line (¶0033 – electrical conductors are disclosed as an option to connect nodes and sensor elements and processors) mounted to the fiber composite structure (31), wherein the first battery (75,57,91) is configured to provide electrical power (¶0013 and ¶0049- energy can be any form of energy including solar power that is considered a form of electrical energy from photovoltaic cells) to the first group of the state sensors (43/83) through the at least one first electrical line (¶0033 – electrical conductors are disclosed as an option to connect nodes and sensor elements and processors):a first photovoltaic module (¶0049 - energy harvester can be photovoltaic cell) mounted to the fiber composite structure (31), and configured to generate electrical energy (¶0013 and ¶0049- energy can be any form of energy including solar power 
Berkcan fails to expressly disclose the first rechargeable battery.
Examiner takes Official Notice it is common knowledge in the art to use rechargeable batteries to supply sensors with electrical energy.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Berkcan’s system to use a rechargeable energy store i.e. Berkcan’s batteries being rechargeable for the benefit of reducing electrical waste, minimizing maintenance duties requiring a worker to swap batteries, and cost effectiveness.
Berkcan fails to expressly disclose first photovoltaic module is overlapping the first rechargeable battery.
However, PARK teaches (at least in Abstract) the photovoltaic module (aircraft wing upper solar cell panels) is overlapping rechargeable battery (aircraft wing lower structural battery formed in a composite form).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berkcan’s solar energy harvester 55 as an overlapping layer to energy store 57 as taught by PARK. One of ordinary skill in art would know this configuration is required for the benefit of absorbing and generating electrical energy from sunlight and using additional power from for example aircraft power rigid by energy store or providing energy from batteries for internal usages.

Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977), therefore, the following limitation that is just duplicated of the first part will be rejected with the same prior art.

Regarding claim 17, Berkcan further discloses the second battery (75, 57, 91) is not electrically connected to the first group of state sensors (43/83) and the first battery is not electrically connected (Berkcan assemblies of 30 are connected to the sensor network in the same monitoring system of 30 and not connected to the duplicated system)  to the second group of state sensors.
Berkcan fails to expressly disclose the energy store is rechargeable i.e. the storage is in a rechargeable manner.
Examiner takes Official Notice it is common knowledge in the art to use rechargeable batteries to supply sensors with electrical energy.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Berkcan’s system to use a 
Regarding claim 19, Berkcan further discloses in the first group of the state sensors (43/83) are mounted to an inside surface (FIG.5A) of the fiber composite structure (31), the second group of state sensors (43/83) are mounted to an outside surface of the fiber composite structure (31).

Regarding claim 20, Berkcan further discloses a first sub-group of the state sensors are mounted on an outer surface of the fiber composite structure and a second sub-group of the state sensors are embedded within the composite structure (for example at least in fig.11 steps 101 and 103, Berkcan teaches sensor nodes 35, including sensor states 43 are positioning on or within a body of a structure 31).

Regarding claim 21, Berkcan further discloses the first group of state sensors (43/83), the first sensor node (35,35’), the first battery (75,57,91), the first photovoltaic module (¶0049 - energy harvester can be photovoltaic cell) and a first data processing unit (41,81) of the at least one data processing unit are arranged in a first cell (system 30/structure 31); , the second group of state sensors (43/83), the second sensor node (35,35’), the second battery (75,57,91), the second photovoltaic module (¶0049 - energy harvester can be photovoltaic cell) and a second data processing unit (41,91) of the at least one data processing unit are arranged in a second cell (system30);
the first cell (system 30/ structure 31) is positioned at a first location (for example fuselage) on the fiber composite structure (31), and the second cell (30/31) is positioned at a second location (for example wing) on the fiber composite structure (31), and the first location is spaced apart from the second location.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan and PARK in view of Streett, (US10573772B2, “Streett”).

Regarding claim 3, Berkcan fails to disclose the energy generating layer is fabricated integrally with the fiber composite structure.
However, Street in FIG.1 teaches the energy generating layer (14) is fabricated integrally with the fiber composite structure (12). (Col.2 -8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Streett’s generating layer on the fiber composite structure of Berkcan. One of ordinary skill in the art knows integrating thin film solar cell in composite structures makes the system lighter with the benefit of using solar energy.
Claims 4- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan, PARK, Streett, Ihn et al. (US 20120265449,” Ihn”), and Ito et al. (US 20170294612 A1,” Ito”).
Regarding claim 4, Berkcan fails to disclose the fiber composite structure is configured as at least one from fiber plastic laminate and fiber metal laminate.
However, Ihn teaches the fiber composite structure is configured as at least one from fiber plastic laminate (¶0030) and fiber metal laminate (¶0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ihn’s plastic and fiber metal laminates for Berkcan’s composite structure. One of ordinary skill in the art would know these fiber plastic and metal laminates for their stronger and more reliable composite structures for aircrafts.

Berkcan fails to disclose and bottom electrode layer of the energy generating layer is cohesively connected to a top fiber composite layer of the fiber composite structure.
Street teaches the energy generating layer (14) is integrated on the composite structure (12). 

However, Ito teaches in figure 4 a thin film solar cell as an energy generation layer (10) with top (19) and bottom electrodes (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the energy generation layer of Ito and Streett on the composite structure of Ihn so the bottom electrode layer of the energy generating layer forms a top fiber composite layer of the fiber composite structure. One of ordinary skill in the art knows it as a more efficient way of energy transfer from solar cell to the energy consuming parts such as sensors in the composite structure.

Regarding claim 5, Berkcan fails to disclose the fiber composite structure (31) is configured as a fiber metal laminate, a bottom electrode layer of the energy generating layer forms a top fiber composite layer of the fiber composite structure.
Street teaches the energy generating (14) integrated on the composite structure (12). 
Berkcan and Street fail to disclose a bottom electrode layer of the energy generating layer forms a top fiber composite layer of the fiber composite structure.
However, Ito teaches in figure 4 a thin film solar cell as an energy generation layer (10) with top (19) and bottom electrodes (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the energy generation layer of Ito and Streett on the composite structure of Ihn so the bottom electrode layer of the energy generating layer forms a top fiber composite layer of the fiber composite structure. One of ordinary skill in the art knows it as a more efficient way of energy transfer from solar cell to the energy consuming parts such as sensors in the composite structure.

Regarding claim 6, Berkcan fails to disclose the top electrode layer of the energy generating layer is configured as light transmissive.
However, Ito teaches the top electrode layer (60) of the energy generating layer (100) is configured as light transmissive (¶0049).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan, PARK, Ihn, Streett, in view of Meuris et al. (US 20200006585 A1, “Meuris”) .
Regarding claim 7, Berkcan fails to disclose the top electrode layer comprises indium tin oxide.
However, Mauris teaches in FIG.3 a generation layer (10) that the top electrode layer (13, 14) comprises c (¶0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Meuris’s indium tin oxide electrode for thin film solar cell of Streett as an energy generation layer of Berkcan. One of ordinary skill in the art knows comprises indium tin oxide as an option for photovoltaic systems.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan, PARK in view of Dannenberg (US 20080185478 A1,” Dannenberg”) .
Regarding claim 9, Berkcan further discloses the state sensors (43/83) are each connected to the sensor node (35,35’),
Berkcan fails to disclose an electrical line configured at least regionally as a printed line on a surface of the fiber composite structure.
However, Dannenburg in figure 3 teaches an electrical line ( shown as a number of electric lines 21) configured at least regionally as a printed line on a surface of the fiber composite structure (15 or 16 - and ¶0054).
.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan PARK, in view of Feng et al. (US 20200223558 A1,”Feng”) .
Regarding claim 11, Berkcan further discloses the energy store (75, 57, 91) and/or the sensor node (35),
Berkcan fails to disclose a protective housing, which is secured to an underside of the fiber composite structure.
However, Feng teaches in FIG.1 a protective housing (21), to protect sensors (2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feng protective housing to secure sensor nodes of Berkcan. This configuration would protect the sensors and power sources and should be secured from the side that is accessible for any maintenance.

Regarding claim 12, Berkcan fails to disclose a protective housing comprises an inspection flap.
However, Feng teaches in FIG.5 the protective housing (2110) comprises an inspection flap (212).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feng’s inspection flap and protect the sensors in the Berkcan monitoring system. One of ordinary skill in the art knows inspection flaps are needed for the maintenance or any other inspections.
Regarding claim 13, Berkcan fails to disclose the protective housing is secured to the fiber composite structure directly below the energy generating layer.
Feng discloses disclose the protective housing (2110) and Streett discloses energy generation layer mounted on the composite structure, to secure the protection housing to the fiber composite structure it will be directly below the energy generating layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feng’s protection housing and secure it to the composite structure from the side accessible. This configuration will be accessible to the operators for any inspection.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan, PARK in view of Shi et al. (US 20160093124 A1,” Shi”).

Regarding claim 18, Berkcan fails to disclose the state sensors in the first and second groups include accelerometers and are configured to detect local accelerations of the fiber composite structure due to strikes on the structure.
However, Shi teaches state sensors (210,220,230) in the first and second groups include accelerometers (¶0024) and are configured to detect local accelerations of the fiber composite structure due to strikes on the structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shi’s acceleration systems for monitoring system of Berkcan. One of ordinary skill in the art knows accelerator sensors to analyze the operational data of the system and optimize the operator's overall experience controlling a platform as suggested by Shi (Abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856